Exhibit 10.69

 



REAFFIRMATION OF COLLATERAL DOCUMENTS

 

This Reaffirmation of Collateral Documents (this “Reaffirmation”) is dated as of
November 1, 2013. Reference is made to the Amended and Restated Promissory Note
of even date herewith (as amended, restated, modified or supplemented, the
“Restated Note”) by MEDIABISTRO INC., a Delaware corporation formerly known as
WebMediaBrands Inc. (“Mediabistro”), MEDIABISTRO.COM SUBSIDIARY INC., a Delaware
corporation formerly known as Mediabistro.com Inc. (“MB Subsidiary”), and INSIDE
NETWORK, INC., a California corporation (“Inside Network”; together with
Mediabistro and MB Subsidiary, collectively “Borrowers” and each, individually,
a “Borrower”), issued to ALAN M. MECKLER (the “Lender”). All capitalized terms
used but not defined in this document shall have the meaning ascribed to such
terms in the Restated Note.

1.           Reaffirmation. To induce the Lender to enter into the Restated
Note, each Borrower hereby reaffirms its obligations under each of the
collateral documents identified on Schedule 1 attached hereto to which it is a
party, in each case as amended, amended and restated, supplemented or otherwise
modified prior to or as of the date hereof (collectively, the “Reaffirmed
Documents”).

2.           Representations and Warranties. To induce the Lender to enter into
the Restated Note, each Borrower represents and warrants to the Lender that the
execution, delivery and performance of this Reaffirmation has been duly
authorized by all requisite corporate action on the part of each Borrower, this
Reaffirmation has been duly executed and delivered by each Borrower and this
Reaffirmation constitutes a valid and binding agreement of each Borrower,
enforceable against each Borrower in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

3.           References. Each Borrower agrees that the Reaffirmed Documents
shall remain in full force and effect following the execution and delivery of
the Restated Note.

4.           Governing Law. THIS REAFFIRMATION SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 



1

 

 

IN WITNESS WHEREOF, each Borrower has caused this Reaffirmation to be executed
as of the date first written above.

BORROWERS:

 

MEDIABISTRO INC.

 

By: /s/ Mitchell Eisenberg

Name: Mitchell Eisenberg

Title: EVP & General Counsel

 

 

MEDIABISTRO.COM SUBSIDIARY INC.

 



By: /s/ Mitchell Eisenberg

Name: Mitchell Eisenberg

Title: EVP & General Counsel

 

 

INSIDE NETWORK, INC.    

 



By: /s/ Mitchell Eisenberg

Name: Mitchell Eisenberg

Title: EVP & General Counsel

 

LENDER:

 

/s/ Alan M. Meckler

ALAN M. MECKLER

   

 

2

 

 

Schedule 1

Reaffirmed Documents

 

1.Security Agreement dated May 29, 2009, by Mediabistro in favor of Lender

2.Intellectual Property Security Agreement dated May 29, 2009, by Mediabistro in
favor of Lender

3.Pledge Agreement dated May 29, 2009, by Mediabistro in favor of Lender

4.Security Agreement dated May 29, 2009, by MB Subsidiary in favor of Lender

5.Intellectual Property Security Agreement dated May 29, 2009, by MB Subsidiary
in favor of Lender

6.Security Agreement dated November 14, 2011, by Mediabistro in favor of Lender

7.Intellectual Property Security Agreement dated November 14, 2011, by
Mediabistro in favor of Lender

8.Pledge Agreement dated November 14, 2011, by Mediabistro in favor of Lender

9.Security Agreement dated November 14, 2011, by Inside Network in favor of
Lender

 

 



3

